DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 2/16/2022, with respect to the rejection(s) of claim(s) 1-15 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference.
Claim Objections
Claims 1, 4-6 and 12 are  objected to because of the following informalities:  The terms "on one hand" and "another hand" are unclear.  It appears the applicant is using these terms to claim alternative options, e.g., “or”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1-3, 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HARRER MICHAEL et al. (International Patent Publication # WO 2014048737; translated copy provided by the examiner; hereinafter Harrer) in view of MERGENTHALER ROLF-HERMANN et al. (Deutsche Patent publication #19636443; translated copy provided by the examiner; hereinafter Mergenthaler) further in view of Liu; Xiaodong et al. (United States Patent Publication #US 20190049958 A1; hereinafter Liu).
Regarding Claim 1, Harrer teaches a method for the diagnosing and monitoring vehicle components (abstract discloses a method of diagnosing, with the control unit, and monitoring vehicle components), the method comprising: 
performing measurements with respect to at least one first measuring point, one second measuring point, one third measuring point and one fourth measuring point of a vehicle (fig.2 shows monitoring/measuring points as the area in the vicinity of sensors 49,50,51 and 52; abstract discloses rail vehicle) via at least one first sensor, at least one second sensor, at least one third sensor and one at least fourth sensor (fig.2 shows sensors 49,50,51 and 52 at their respective measuring points; sensors are arranged to monitor/measure a point of interest);
performing, by at least one arithmetic-processor (par.7 teaches a control and monitoring device; control devices, by design require a processor in order to process data which lead to the function/action of controlling, thus making the processor capable of performing trivial calculations such as arithmetic calculations, thus making it an arithmetic processor) with correspondingly transmitted measuring signals, signal processing and a signal evaluation (par.13 teaches a control and monitoring device which receives signal for the purpose of processing and evaluating)  to thereby form at least one first measured value set (par.7 teaches a first signal set outputted by a control and monitoring device ), one second measured value set (par.7 teaches a second signal set outputted by a control and monitoring device), one third measured value set (par.13 teaches a third signal set outputted by a control and monitoring device) and one fourth measured value set (par.14 teaches a fourth signal set outputted by a control and monitoring device);
Harrer doesn’t teach determining, via the at least first measured value set, the second measured value set and the third measured value set, a reference value set with respect to a reference point of the vehicle and forming, via the reference value set, a test value set with respect to the fourth measuring point, said determination of the reference value set and the test value set being achieved via a formation of kinematic relationships between the at least one first measuring point, the second measuring point, the third measuring point and the fourth measuring point, on the one hand, and the reference point, on another hand utilizing distance vectors; and comparing the test value set with the fourth measured value set to detect a fault in or damage to the fourth sensor.
Mergenthaler does teach determining, via the at least first measured value set, the second measured value set and the third measured value set, a reference value set with respect to a reference point (par.33 teach reference variables which implies it is obtained from a reference point) of the vehicle and forming, via the reference value set, a test value set (par.7 teaches test set with comparison variables; which are obtained from the reference variable set) with respect to the fourth measuring point, said determination of the reference value set and the test value set being achieved via a formation of kinematic relationships (par.58 teaches formation of kinematic relationship between vehicle speed and comparison variables obtained from sensors) between the at least one first measuring point, the second measuring point, the third measuring point and the fourth measuring point, on the one hand, and the reference point, on another hand (par.72 teaches formation of kinematic relationship between vehicle speed and reference variable obtained from a reference point); and 
comparing the test value set with the fourth measured value set to detect a fault in or damage to the fourth sensor (par.67 teaches detecting sensor damage through comparison of comparative variable and reference variable).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Harrer to include the teachings of Mergenthaler; which would provide an embodiment that improves the monitoring of sensor as disclosed by Mergenthaler (par.6).
             Harrer in view of Mergenthaler fails to teach utilizing distance vectors.
             Liu does teach utilizing distance vectors (par.54 and 55 teaches sensors 324 and 328 determining distance vectors associated with different targets; par.148 teaches utilizing distance vectors).
 It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Harrer in view of Mergenthaler to include the teachings of Liu; which would provide a system and method which can be applied Liu(par.25).

             Regarding claim 2, Harrer in view of Mergenthaler and further in view of Liu teach the method as claimed in claim 1, wherein acceleration measurements (Harrer par.95 teach acceleration sensors; sensors are devices that inherently measure) are performed with respect to three spatial directions (Harrer par. 94 teaches x-direction detection; par.67 teaches y-direction detection; par.98 teaches z-direction detection) via the at least one first sensor, the at least one second sensor, the at least one third sensor and the at least one fourth sensor (Harrer par.7 disclose first and second sensor; par.13 and par.14 disclose third and fourth sensor).

             Regarding claim 3, Harrer in view of Mergenthaler and further in view of Liu teach the method as claimed in claim 2, wherein accelerations of a chassis frame (Harrer par.95 discloses chassis frame) of the vehicle are measured via the at least one the first sensor, the at least one second sensor, the at least one third sensor and the at least one fourth sensor (Harrer par.95 discloses four sensors used for chassis diagnosis arranged on bogie chassis frame).

           Regarding claim 9, Harrer in view of Mergenthaler and further in view of Liu teach the method as claimed in claim 1, wherein the reference value set is formed via an equalization calculation (Harrer par.81 teaches equalizing a measured value to a reference value from a determination, which can be a calculation).

               Regarding claim 10, Harrer in view of Mergenthaler and further in view of Liu teach the method as claimed in claim 1, further comprising: 
                   at least one of monitoring and diagnosing at least one of the at least one first sensor, the at least one second sensor, the at least one third sensor and the at least one fourth sensor (Mergenthaler par.24 teaches monitoring and diagnosing method for the sensors 103,104,105 and 106; Harrer par.33 discloses diagnostic devices);                      
                    wherein at least three remaining sensors are respectively utilized to at least one of monitor and diagnose each of at least four sensors (Harrer par.7 teach monitoring device comprising further sensors (further temperature and acceleration sensors) monitoring rotation sensors in the control device; par.13 and par.14 teach further third and fourth sensors within the monitoring device;par.7 teaches combine control and monitoring device which involves the action of diagnosing in order to control).

              Regarding claim 11, Harrer in view of Mergenthaler further in view of Liu teach the method as claimed in claim 1, wherein the vehicle comprises a rail vehicle (Harrier abstract disclose rail vehicle).

            Regarding claim 12, Harrer in view of Mergenthaler further in view of Liu teach 
A device (Harrier abstract discloses a device 48) comprising: 
   at least one first sensor (Harrer fig.2 and par.34 disclose sensors 49 as first sensor); 
   at least one second sensor (Harrer fig.2 and par.34 disclose sensors 50 as second sensor); 
(Harrer fig.2 and par.34 disclose sensors 51 as third sensor); 
   at least one fourth sensor (Harrer fig.2 and par.34 disclose sensors 52 as fourth sensor); and 
   at least one arithmetic-processor (Harrer par.7 teaches a control and monitoring device; control devices, by design require a processor in order to process data which lead to the function/action of controlling, thus making the processor capable of performing trivial calculations such as arithmetic calculations, thus making it an arithmetic processor); 
   wherein the at least one first sensor, the at least one second sensor, the at least one third sensor, the at least one fourth sensor and the at least one arithmetic processor are arranged on the vehicle (Harrer par.40 teach sensor 49 to 52 arranged on a car; par.40 teach control and monitoring unit arranged on car);
   wherein the device is configured to: 
      perform measurements with respect to at least one first measuring point, one second measuring point, one third measuring point and one fourth measuring point of a vehicle (Harrer fig.2 shows monitoring/measuring points as the area in the vicinity of sensors 49, 50,51 and 52; abstract discloses rail vehicle) via at the least one first sensor, the at least one second sensor, the at least one third sensor and the at least one fourth sensor (Harrer fig.2 shows sensors 49,50,51 and 52 at their respective measuring points; sensors are arranged to monitor/measure a point of interest);
      perform, by the at least one arithmetic-processor with correspondingly transmitted measuring signals, signal processing and a signal evaluation (Harrer par.13 teaches a control and monitoring device which receives signal for the purpose of processing and evaluating) to thereby form at least one first measured value set (Harrer par.7 teaches a first signal set outputted by a control and monitoring device), one second measured value set (Harrer par.7 teaches a second signal set outputted by a control and monitoring device), one third measured value set (Harrer par.13 teaches a third signal set outputted by a control and monitoring device) and one fourth measured value set (Harrer par.14 teaches a fourth signal set outputted by a control and monitoring device);
      determine, via the at least first measured value set, the second measured value set and the third measured value set, a reference value set with respect to a reference point (Mergenthaler par.33 teach reference variables which implies it is obtained from a reference point) of the vehicle and form, via the reference value set, a test value set (Mergenthaler par.7 teaches test set with comparison variables; which are obtained from the reference variable set) with respect to the fourth measuring point, said determination of the reference value set and the test value set being achieved via a formation of kinematic relationships (Mergenthaler par.58 teaches formation of kinematic relationship between vehicle speed and comparison variables obtained from sensors) between the at least one first measuring point, the second measuring point, the third measuring point and the fourth measuring point, on one hand, and the reference point, on another hand (Mergenthaler par.72 teaches formation of kinematic relationship between vehicle speed and reference variable obtained from a reference point) utilizing distance vectors (Liu par.54 and 55 teaches sensors 324 and 328 determining distance vectors associated with different targets; par.148 teaches utilizing distance vectors); and
      compare the test value set with the fourth measured value set to detect a fault in or damage to the fourth sensor (Mergenthaler par.67 teaches detecting sensor damage through comparison of comparative variable and reference variable).

             Regarding claim 13, Harrer in view of Mergenthaler and further in view of Liu teach the device as claimed in claim 12, wherein the at least first sensor, the at least one second sensor, the at least one third sensor, the at least one fourth sensor and the at least one arithmetic processor are provided on a chassis of the vehicle (Harrer par.40 teach sensor 49 to 52 arranged on a car; par.40 teach control and monitoring unit arranged on car; par.29 teach chassis formed from bogie 5 and 6 and car body 7).

              Regarding claim 14, Harrer in view of Mergenthaler and further in view of Liu teach the device as claimed in claim 12, wherein the at least first sensor, the at least one second sensor, the at least one third sensor and the at least one fourth sensor are provided on the chassis of the vehicle, and the at least one arithmetic processor is provided in or on a vehicle body of the vehicle (Harrer fig.2 and par.40 teach sensor 49 to 52 arranged on a car, which comprises a chassis; Harrer par.40 teach control and monitoring unit arranged on car body 7; Harrer par.29 teach chassis formed from bogie 5 and 6 and car body 7).

             Regarding claim 15, Harrer in view of Mergenthaler and further in view of Liu teach the device as claimed in claim 12, wherein the at least first sensor, the at least one second sensor, the at least one third sensor and the at least one fourth sensor each have different installation positions with respect to a plane of the vehicle (Harrer fig.2 shows sensors 49 to 52 installed at different positions in the x-y plane of the vehicle).

Claim 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over HARRER in view of MERGENTHALER and Liu and further in view of KITZMÜLLER CHRISTIAN et al.( Deutsche Patent publication #102015218941; translated copy provided by the examiner; hereinafter Kitzmuller).

 Regarding claim 4, Harrer in view of Mergenthaler and Liu teach the method as claimed in claim 2, wherein the reference value set and the test value set are formed from reference acceleration values at the reference point (Mergenthaler par.33 teach reference variables which implies it is obtained from a reference point; Harrer par.95 teach acceleration sensors), and the at least first measuring point, the second measuring point, the third measuring point and the fourth measuring point, on another hand (Harrer par.95 and fig.2 discloses four sensors 49-52 which each have a measuring point).
Harrer in view of Mergenthaler and Liu doesn’t teach, angular velocity values, angular acceleration values and from distance values between the reference point, on one hand.

Kitzmuller does teach, angular velocity values, angular acceleration values and from distance values between the reference point, on one hand (par.42 discloses angular acceleration as lateral acceleration).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Harrer in view of Mergenthaler and Liu to include the teachings of Kitzmuller; which would provide a method for reliably Kitzmuller(par.6 and par.2).

Regarding claim 5, Harrer in view of Mergenthaler and Liu teach the method as claimed in claim 3, wherein the reference value set and the test value set are formed from reference acceleration values at the reference point (Mergenthaler par.33 teach reference variables which implies it is obtained from a reference point; Harrer par.95 teach acceleration sensors), and the at least first measuring point, the second measuring point, the third measuring point and the fourth measuring point, on another hand (Harrer par.95 and fig.2 discloses four sensors 49-52 which each have a measuring point).
Harrer in view of Mergenthaler and Liu doesn’t teach, angular velocity values, angular acceleration values and from distance values between the reference point, on the one hand.

Kitzmuller does teach, angular velocity values, angular acceleration values and from distance values between the reference point, on hand (par.42 discloses angular acceleration as lateral acceleration).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Harrer in view of Mergenthaler and further in view of Liu to include the teachings of Kitzmuller; which would provide a method for reliably detecting defects in an acceleration sensor, thus increasing vehicle safety as described by Kitzmuller(par.6 and par.2).

Harrer in view of Mergenthaler and Liu and further in view of Kitzmuller teach the method as claimed in claim 4, wherein the reference value set and the test value set are formed from angular position (Kitzmuller par.11 teach acceleration; acceleration is the second order derivative of difference in positions) difference values between a reference coordinate system in the reference point (a coordinate system is a method for identifying the location of a point; a unique coordinate system can be inherently attached to each respective point), on one hand, and a first coordinate system in the at least first measuring point, a second coordinate system in the second measuring point, a third coordinate system in the third measuring point and a fourth coordinate system in the fourth measuring point, on another hand (a coordinate system is a method for identifying the location of a point; a unique coordinate system can be inherently attached to each respective point).

          Regarding claim 7, Harrer in view of Mergenthaler and Liu and further in view of Kitzmuller teach the method as claimed in claim 4, wherein the reference value set is formed by ignoring square angular velocity terms (Harrer in view of Mergenthaler and further in view of Kitzmuller don’t use square angular velocity terms when forming the reference value set).

          Regarding claim 8, Harrer in view of Mergenthaler and Liu and further in view of Kitzmuller teach the method as claimed in claim 6, wherein the reference value set is formed by ignoring square angular velocity terms (Harrer in view of Mergenthaler and further in view of Kitzmuller don’t use square angular velocity terms when forming the reference value set).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
United States Patent US 9122956 is an invention for automated feature analysis, comparison, and anomaly detection which uses sensors to detect physical features and generating feature vectors representing objects.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858